Case 1:20-cr-O0006-DCN Document1 Filed 01/14/20 Page 1 of 3

BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
FRANCIS J. ZEBARI, IDAHO STATE BAR NO. 8950
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211 U.S. COURTS
FACSIMILE: (208) 334-1413
JAN 14 2099

Filed Ti .
STEPHEN W. eeneae
CLEFIK, DISTRICT OF IDAHO

Flovd

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA, _. .
CcaseNo. (68 20-O0006-SHGN

INDICTMENT

Plaintiff,

VS.
18 U.S.C. § 922(¢)(1)
AUSTIN MICHAEL MADSEN, 18 U.S.C. § 924(d)
28 U.S.C. § 2461(c)
Defendant.

 

 

The Grand Jury charges:
COUNT ONE

Unlawful Possession of a Firearm
18 U.S.C, § 922(2)(1)

On or about December 6, 2019, in the District of Idaho, the defendant, AUSTIN
MICHAEL MADSEN, knowing he had previously been convicted of a crime punishable by
imprisonment for a term exceeding one year, that is Possession of a Controlled Substance,
entered on or about December 6, 2018, in case number CRO1-18-46513, in the District Court of

the Fourth Judicial District of the State of Idaho, in and for the County of Ada, did knowingly

INDICTMENT - i
Case 1:20-cr-O0006-DCN Document1 Filed 01/14/20 Page 2 of 3

possess in and affecting commerce a firearm, that is, a Rossi, Model 88, .38 special caliber
revolver, bearing serial number W327255, said firearm having been shipped and transported in
interstate and foreign commerce, in violation of Title 18, United States Code, Section 922(g)(1).

CRIMINAL FORFEITURE ALLEGATION

Firearm Forfeiture
18 U.S.C. § 924(d); 28 U.S.C. § 2461 (c)

Upon conviction of the offense alleged in Count One of this Indictment, the defendant,
AUSTIN MICHAEL MADSEN, shall forfeit to the United States, pursuant to 18 U.S.C.
§ 924(d), and 28 U.S.C. § 2461(c), any firearms or ammunition involved in or used in the
commission of the offense. The property to be forfeited includes, but is net limited to, the

following:

1, seized Property.

a. Rossi, Model 88, .38 special caliber revolver, bearing serial number
W327255;
b. any associated ammunition.

2. Substitute Assets. Pursuant to 21 U.S.C. § 853(p) and other applicable statutes,
the government will seek forfeiture of substitute assets, “or any other property of the defendant”
up to the value of the defendant’s assets subject to forfeiture. The government will do so when

the property subject to forfeiture cannot be forfeited for one or more of the following reasons:

a Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third person;
c. Has been placed beyond the jurisdiction of the court;

d. Has been substantially diminished in value; or

e. Has been commingled with other property which cannot be subdivided

INDICTMENT - 2

 

 
Case 1:20-cr-O0006-DCN Document1 Filed 01/14/20 Page 3 of 3

without difficulty.

Dated this 14th day of January, 2020.

BART M. DAVIS
UNITED STATES ATTORNEY

in

 

FRANCIS J, ZEBARI
ASSISTANT UNITED STATES ATTORNEY

INDICTMENT - 3

 
